         Case 3:17-cv-04191-JST Document 134 Filed 08/05/19 Page 1 of 5



VIA CM/ECF

August 4, 2019

The Honorable Sallie Kim
United States District Court
 for the Northern District of California
Courtroom C – 15th Floor
450 Golden Gate Avenue
San Francisco, California 94102

Re:    Rearden LLC et al. v. The Walt Disney Company et al., No. 17-CV-04006-JST
       Rearden LLC et al. v. Twentieth Century Fox Film Corporation et al., No. 17-CV-04191-JST

Dear Judge Kim:

        In advance of the monthly discovery status conference in these matters set for next
Monday, August 5, the parties respectfully submit this joint discovery status report. See Orders
at Dkt. Nos. 150, 151 (Case No. 17-CV-04006-JST); and 117, 118 (Case No. 17-CV-04191-
JST).

       Defendants’ Statement, Proposed Agenda

      Process Issues: There are two process issues the Court and parties should discuss at the
August 5 discovery conference.

        First, the parties unfortunately need a clear set of deadlines for the preparation of these
reports. The process of preparing even this joint letter has turned into an unnecessary ordeal.
Plaintiffs severed their initial draft of this statement on July 31. That draft was generic.
Defendants wished to apprise the Court, however, about a looming discovery dispute involving
the interrogatories that the July 12, 2019 Order authorized Plaintiffs to serve. Despite
Defendants’ requests that Plaintiffs serve the interrogatories expeditiously, Plaintiffs did not
serve them until the evening of August 1—20 days after the Court’s Order and the evening
before this statement was due. After finally receiving the interrogatories—and seeing there was
indeed a dispute—Defendants wrote about the nature of the dispute (without their argument) in
their section of the letter. Plaintiffs responded by rewriting their section to accuse Defendants of
bad faith in the preparation of this letter and the production of additional information.

        Enough is enough. Going forward, Defendants request that the Court order the parties to
conduct a meet-and-confer a week before the discovery conference to identify the issues. The
parties exchange simultaneous sections of a joint letter by noon (pacific) the Thursday preceding
the conference, and the parties alternate filing the joint letter—with no changes to the exchanged
sections—by 5 pm Thursday preceding the conference. The lawyers can save their “last words”
for the Monday conference.

       Second, Defendants request that the Court and parties discuss and establish a firm
schedule to resolve any remaining obstacles to moving forward with MSJ-related discovery, so
         Case 3:17-cv-04191-JST Document 134 Filed 08/05/19 Page 2 of 5
Hon. Sallie Kim
August 4, 2019
Page 2

that discovery and briefing on Defendants’ MSJ—which was filed more than 5 months ago—can
be completed without further delay.

         Everything that has been done for the last several months has been for the purpose of
getting Plaintiffs to identify 15 proposed custodians for MSJ-related discovery. The parties still
need to agree on—or present to the Court disputes regarding—who will be a custodian. Then
documents have to be searched and produced, and depositions taken. At this rate, Plaintiffs will
not file their opposition to the MSJ until 2020. In the meantime, Plaintiffs are running up
Defendants’ bills and forestalling Judge Tigar’s resolution of an important motion.

        Respectfully, Defendants submit that this process needs clear rules to bring this portion of
discovery to a close. Defendants propose the following schedule: (a) within 3 business days of
Defendants’ service of their interrogatory responses, Plaintiffs must identify 15 proposed
document custodians whose records Defendants would search for documents responsive to MSJ-
related discovery requests, (b) the parties meet and confer regarding any disputes within 3
business days thereafter, and (c) within 3 business days after the meet-and-confer, if any disputes
remain, the parties may each submit a position statement to this Court regarding the dispute.
Defendants would also like to use this timetable to resolve any remaining disputes regarding the
scope of Plaintiffs’ MSJ-related discovery requests. Those disputes were previously briefed for
this Court. The May 7, 2019 Order “defer[red] ruling on the specific issues raised in the letter
briefs.” (Dkt. No. 150 at 3.)

       Disputes Requiring Resolution: There are two such disputes.

        First, the aforementioned interrogatories—which Plaintiffs were supposed to base upon
specific questions they actually asked at the 30(b)(6) depositions—are in most cases not so
limited. This will require a meet-and-confer and almost certainly the Court’s intervention.
Defendants request that this be done an expedited basis. Defendants asked Plaintiffs to meet and
confer on Monday, before or after the Court hearing. Plaintiffs’ counsel says he cannot meet
Monday, but will do so Tuesday. Assuming the parties cannot agree following the Tuesday
meet-and-confer, Defendants request that the parties file simultaneous letter briefs by this
coming Thursday, and that the Court conduct a telephonic or in–person hearing as soon as
convenient for the Court to resolve the permissible scope of the interrogatories.

        Second, in response to Defendants saying they have an issue with the interrogatories,
Plaintiffs inserted a long section in this letter complaining about Defendants’ provision of
information on parent entities that were not involved in the production, marketing, promotion,
distribution, or profit-sharing of the films at issue in these cases (the categories relevant to Topic
1(b) of the 30(b)(6) depositions (see Dkt. No. 153)). Plaintiffs complain that Defendants should
have produced this in chart form. Defendants do not have this information in chart form.
Plaintiffs have the names and ownership information and can add them to the charts that
Defendants already went out of their way to create for Plaintiffs. Plaintiffs’ demand that
Defendants create still more charts is just another request for delay for the sake of irrelevant
busywork.
         Case 3:17-cv-04191-JST Document 134 Filed 08/05/19 Page 3 of 5
Hon. Sallie Kim
August 4, 2019
Page 3

        Plaintiffs also claim that Defendants’ list was “riddled” with typos. Plaintiffs point to
one mis-spelling, which, when raised, Defendants immediately clarified. This is the sort of
matter than could be handled with a simple phone call between counsel. Plaintiffs’ attempt to
turn this into a “federal motion” is not well-taken.

       Plaintiffs’ Statement

       Joint Status Report: This process is broken and needs to be fixed. This filing was not
prepared with any joint communication that may have resolved the issues presented herein.
Defendants have known for a week that Rearden’s counsel will be unavailable on August 2
because they will all be travelling all day. Rearden’s counsel served a draft joint status report on
July 31 at 1:29 PM. Defendants sent their portion of the joint status report at 10:30 PM Pacific
time (Reardon’s counsel were on Mountain time and had requested any response to be submitted
by 9 PM) on August 1, consequently Rearden’s counsel did not see it until 8:00 AM on August
2.

        Defendants attempt to excuse their failure to participate in the joint status report process
by complaining that they did not receive interrogatories until August 1. This is nonsense. The
Court did not make its order to timely serve a joint status report contingent on serving any
discovery requests. Defendants are attempting to convert the joint status report—status, a
circumstance on which any two rational persons should be able to agree—into an adversarial
substitute for this Court’s rules governing how discovery disputes must be submitted to this
Court.

        Going forward, (a) Plaintiffs should be ordered to provide a draft joint status report by
close of business on the Tuesday the week before the hearing, (b) Defendants should be ordered
to submit their portion by close of business on Thursday before the hearing, and (c) differences
should be worked out on Friday. If any counsel will be unavailable on one of those days, the
parties should be ordered to confer in advance and adjust the schedule accordingly.

       “Agenda” and Proposed Schedule:

       (1) If Defendants wish to challenge Plaintiffs’ interrogatories, they may do so at any time
           subject to the Court’s rules for submitting joint letter briefs on discovery issues.

       (2) Three days after Defendants’ interrogatory answers is not sufficient time for Plaintiffs
           to identify custodians. Plaintiffs propose one week of seven days.

       (3) Plaintiffs agree to meet and confer on Defendants’ issues with the custodian
           identification within three days after identifying custodians.

       (4) If Defendants’ issues cannot be resolved by agreement, Defendants may challenge
           Rearden’s identification of custodians at any time subject to the Court’s rules for
           submitting joint letter briefs on discovery issues.
         Case 3:17-cv-04191-JST Document 134 Filed 08/05/19 Page 4 of 5
Hon. Sallie Kim
August 4, 2019
Page 4

       (5) If Defendants have other issues regarding “the scope of Plaintiffs’ discovery
           requests,” they may meet and confer at any time, and if the issues cannot be resolved
           by agreement, they may raise them with the Court at any time subject to the Court’s
           rules for submitting joint letter briefs on discovery issues.

       Court-Ordered Organization Charts:

        The Court further ordered that Defendants must submit amended organization charts
showing entities that were omitted from the organization charts that Defendants produced before
or during their respective Rule 30(b)(6) depositions by July 31. The order expressly required
organization charts. Instead, Defendants produced a narrative purporting to identify at least
some of the omitted entities. But the narrative is riddled with typographical and other errors
such that it is not comprehensible. As just one example, a new entity Absolem Productions is
introduced, where the deposition exhibit refers to Absolum Productions. There are numerous
other inconsistencies like this. Rearden is left to speculate whether these are typographical errors
or different companies, and cannot learn the truth because we cannot examine a witness.
Defendants’ characterization to this and others as “purported typographical errors” implies that
in fact Absolem and Absolum are distinct entities, as are the other apparent discrepancies in
naming companies, leaving many new questions unanswered.

      Defendants represent that “Plaintiffs point to one mis-spelling, which, when raised,
Defendants immediately clarified.” This is disingenuous. They know, but do not say, that
Rearden sent them a full page of errors by email, none of which have been corrected or clarified.

        Plaintiffs further request that Defendants be ordered to comply with the Court’s order to
identify the omitted entities in organization charts rather than in narrative form. We are not
insisting that Defendants rearrange information to suit us, but rather, that Defendants comply
with this Court’s order. Rearden has attempted to map the narrative to the organization charts,
but is unable to do so. Defendants have the knowledge to prepare proper organization charts,
and the Court previously ordered them to do so. Their failure to comply is not excused. Their
objection to doing so, in violation of the Court’s order, leaves Rearden asking what information
would be disclosed by a chart that is obscured by their narrative? Defendants should be ordered
to comply with the Court’s order to produce organization charts with the missing information
corrected to address the numerous errors that Rearden identified to them by email.

       Alleged Delay:

        Defendants report that their brief was served 5 months ago. They know, but fail to
disclose, that Rearden served its summary judgment document requests in September 2018,
nearly a year ago. In the intervening year, Defendants strung out negotiation of an ESI order (a
draft of which was served by Rearden in 2017 for the very first case management conference),
and further strung out identification of custodians. In that interval, they have produced little
other than approximately 150 Disney trailers, some marketing documents for Fox films, and
some contracts and partial financial summaries that Judge Tigar ordered them to produce for
some of the films at issue in 2018. This Court ordered that Fox must produce its trailers for the
films at issue, but none have been produced. At the first conference with this Court Mr. Klaus
         Case 3:17-cv-04191-JST Document 134 Filed 08/05/19 Page 5 of 5
Hon. Sallie Kim
August 4, 2019
Page 5

represented that there were substantial collections of responsive documents, such as film
marketing documents, that could be produced without the need to identify custodians, yet
Defendants have produced none of these. Rearden has worked diligently to move the process of
resolving Defendants’ summary judgment motion forward in the face of nearly a year of foot-
dragging over discovery by Defendants.

       Interrogatory Discovery Conference:

        As Defendants know, Plaintiffs’ counsel will be travelling to and from the status
conference on Monday August 5, and therefore are not available for a discovery conference on
that date. Plaintiffs’ counsel are available on Tuesday August 6 before 11:30 AM and after 1:30
PM, and at such other dates as may be mutually agreeable to the parties.

Respectfully submitted,

HAGENS BERMAN SOBOL SHAPIRO LLP

By:        /s/ Mark Carlson
           Mark S. Carlson

Attorneys for Plaintiffs


MUNGER, TOLLES & OLSON LLP

By:        /s/ Erin J. Cox
           Erin J. Cox

Attorneys for Defendants
